DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Election/Restrictions
Applicant argues because claims 94-98 directly or indirectly depend from claim 90, the proteasome inhibitor or alkylating agent recited by claims 94-98 is thus administered further to the dexamethasone recited by claim 90. As such, claims 94-98 encompass or read on the elected species of dexamethasone and should not be withdrawn for consideration. In response, the Examiner insists that election of dexamethasone from claim 77 renders rituximab from claim 76, proteasome inhibitors from claims 78-82, and alkylating agent from claim 83 non-elected species, and therefore claims 94-98 (reciting further agents of proteasome inhibitors and alkylating agent) should remain withdrawn. Applicant respectfully disagrees and submits that it appears that the Examiner may have overlooked the basic difference between claims 76 and 78-83 vs. claims 94-98. Specifically, claims 76 and 78- 83 are parallel to claim 77, do not require the presence of dexamethasone in additional active agent(s), and thus are drawn to non-elected species. On the other hand, claims 94-98 depend from claim 90 and require the presence of dexamethasone (because claim 90 already requires the presence of dexamethasone), and thus are drawn to elected species. For avoidance of any doubt, because of the transitional phrases "comprising" used in the independent claims, the election of dexamethasone as the species only requires dexamethasone to be one of the additional active agent(s), but not necessarily the only additional active agent.
In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the restriction requirement dated 07/31/2020 states” 

    PNG
    media_image1.png
    234
    782
    media_image1.png
    Greyscale
.” In the response to the restriction requirement dated 07/31/2020, Applicant elected dexamethasone as the only one additional active agent without traverse. The requirement of one or more additional active agent species gave Applicant the opportunity to elected the as many additional active agents as needed. Instead, Applicant elected dexamethasone as the one or more active additional active agent species. Since Applicant incorporated the withdrawn protease inhibitor species into claim 90, claim 90 and claim that depend from claims 90 such as claims 91-93, 95-96, and 99-100 are withdrawn as being drawn to non-elected species.  

				Claim Status
Claims 64, 66-69, 79-81, 84-93, 95, 96, 99, and 100 are pending Claims 79-81, 90-93, 95-96, and 99-100 are withdrawn. Claims 1-63, 65, 70-74, 76-78, 82-83, 94, 97-98 and 101-108 are canceled. Claims 64, 66-69, and 84-89 are examined in accordance to the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 has been considered by the examiner.

Action Summary
Claims 64, 75, 77, 84-90, 92-93, and 99-100 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al. (US2011/0196150) are withdrawn. 
Claims 66, 67, 68, 69, and 91 rejected and claims 71-72 are rejected under pre-AIA 
35 U.S.C. 103(a) as being un-patentable over Man et al. (US2011/0196150) as applied to claims
64, 75, 77, 84-90, 92-93, and 99-100 in the 103 set forth above in view of Lopez-Girona et al, Leukemia (June 15, 2012) 26, 2326–2335 are withdrawn. 
Claims 64, 66-69, and 84-89 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-77 of US Patent 9,221,788 in view of Man et al. are maintained.
Claims 64, 66-69, and 84-89 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 6, 11, and 22 of copending Application No. 13/931,642 are withdrawn. 
Claims 64, 66-69, and 84-89 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of US Patent 9,309,219 in view of Man et al. are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 64 and 84-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al. (US2011/0196150) in view of Teo, The AAPS Journal 2005; 7 (1) Published: March 22, 2005, Pages E14-E19.
Man et al. teaches a method of treating various cancers comprising administering to a patient in need thereof a therapeutically effective amount a compound of the formula (I), or a pharmaceutically acceptable salt, solvate or stereoisomer thereof. (Paragraphs [0020], [0024], & [0024].) Man et al. teaches the compounds are useful for treating multiple myeloma. (Paragraph [0128].) Man et al. teach among the list of cancers are multiple myeloma, smoldering myeloma, indolent myeloma refractory or resistant to chemotherapy or radiation. (Paragraphs [0127] & [0128].) Moreover, Man et al. teaches the following compound 5.61

    PNG
    media_image2.png
    298
    1186
    media_image2.png
    Greyscale
as one of the preferred compounds of the formula (I). (Paragraph [0485].) The pharmaceutically acceptable salt includes hydrochloride. (Paragraph [0095].) Additionally, Man et al. teaches one or more second active ingredients or agents can be used in the methods and compositions including bortezomib dexamethasone, and glucocorticoids. (Paragraphs [0159], [0160], & [00170].) One or more active agent or ingredient encompass a combination of bortezomib and dexamethaxone. Man et al also teaches in the case of blood cancers (e.g., multiple myeloma), few treatment options are available, especially when conventional chemotherapy fails and bone-marrow transplantation is not an option and kits comprising cells or blood for transplantation. (Paragraphs [0004], [0127], & [0225].) On would reasonably expect the compound taught by Man et al. to be administered as maintenance therapy to patients with multiple myeloma following the transplantation of autologous bone marrow and administered the compound in combination with dexamethasone as salvage therapy for low risk post transplantation and administered the compound during the transplantation of autologous peripheral blood progenitor cell. Man et al. teaches the compound is administered daily in a single dose in a four weeks cycle in the amount from about 1mg to about 20 mg for three weeks followed by one-week (seven days) rest, wherein the cycle last four weeks (28 days) in table or capsule form. (Paragraphs [0180], [0179] & [0197].) Man et al. teaches pharmaceutical compositions can be used in the preparation of individual, single unit dosage forms including oral, tablets, capsule. (paragraph [0186].)
Man et al. does not specifically teach compound 5.61 for treating multiple myeloma. Man et al. clearly teaches compounds tested for TNF-α inhibitory activities include compound 5.61 exhibit IC50 values ranged from 0.02 nM to about 2 µM. (Paragraphs [1266] & [1267].) Additionally, Man et al. teaches the compounds that can control angiogenesis or inhibit the production of certain cytokines, including TNFα, may be useful in the treatment and prevention of various diseases and conditions including multiple myeloma. (Paragraphs [0007] & [0127].)
Theo teaches using TNF-α inhibition as a basis for comparison, lenalidomide and CC-4047 are 2000 and 20 000 times more potent than thalidomide respectively. TNF-α inhibition is one of many mechanisms of action in thalidomide and the IMiD’s (immunomodulatory) efficacy in multiple myeloma. (Page E15; left column & second paragraph.)  Moreover, Theo teaches elevated levels of TNF-α have been associated with various inflammatory and immune disorders such as rheumatoid arthritis, Crohn’s disease, tuberculosis, cancer cachexia, and (erythema nodosum leprosum) ENL. (Page E16; left column & first paragraph.)
The structures of thalidomide, lenalidomide, and CC-4047 are depicted below:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill at the time the invention was made to select compound 5.61 as a TNFα inhibitor for treating multiple myeloma to give Applicant’s claimed method. One would have been motivated to so because Man et al. teaches compound 5.61 as having excellent TNFα activity is one of the preferred compounds that can be used for treating various diseases and condones implicated by the production of TNF-α including myeloma and also because Theo et al. teaches TNF-α inhibition is one of many mechanisms of action in thalidomide and the IMiD’s (immunomodulatory) efficacy in multiple myeloma and also teaches lenalidomide and CC-4047 are 2000 and 20 000 times more potent than thalidomide respectively. (Page E15; left column & second paragraph.) lenalidomide and CC-4047 have the same core structure as compound 5.61. The skilled artisan would reasonably expect compound 5.61 to effectively treat multiple myeloma by inhibiting TNFα with success. 

Claims 66, 67, 68, and 69 are rejected and claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Man et al (US2011/0196150) in view of in view of Teo, The AAPS Journal 2005; 7 (1) Published: March 22, 2005, Pages E14-E19, as applied to claims 64 and 84-89 in the 103 set forth above in further view of Lopez-Girona et al, Leukemia (June 15, 2012) 26, 2326–2335.
The teachings of Man et al. and Theo have been discussed in the above 103.
Man et al. and Theo collectively do not teach multiple myeloma that is Revlimid-resistant. 
	Lopez-Girona et al teach myeloma is resistant to lenolidomide (aka Revlimid), see Abstract.   
It would have been prima facie obvious to one of ordinary skill at the time the invention was made to modify the method taught by Man et al. and Theo to include sub-patient population of multiple myeloma resistant to lenolidomide . One would have been motivated to so because not only Man et al. teaches compound 5.61 can be used for treating myeloma (including smoldering myeloma and indolent myeloma) refractory or resistant to chemotherapy or radiation and also because Lopez-Girona et al teach myeloma is resistant to lenolidomide (aka Revlimid), see Abstract. The skilled artisan would reasonably expect compound 5.61 to effectively treat treating relapsed or refractory multiple myeloma resistant to Lenalidomide as the chemotherapy with success. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Man purportedly describes a large number of compounds (more than 200 exemplary compounds, including the claimed compound in Example 5.61); Man purportedly describes in paragraph [0127] that the compounds provided therein (not the claimed compound specifically) are useful for treating cancers including multiple myeloma; and Man purported describes in NAI-1516138856v1 Application No. 16/529,233Page 10 of 12paragraphs [0159] and [0160] a large number of second active agents including bortezomib and dexamethasone that can be combined with the compounds provided therein (not the claimed compound specifically). See also Office Action, page 5. The Examiner, however, has not shown why a person of ordinary skill in the art would have specifically selected the claimed compound over other compounds for specifically treating multiple myeloma over other diseases, much less further in combination with bortezomib and/or dexamethasone specifically. Applicant respectfully submits that the Examiner's focus on Example 5.61, multiple myeloma, and bortezomib and/or dexamethasone is entirely based on the hindsight knowledge of the instant application, and that the rejection should be withdrawn for this reason alone. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Man et al. clearly teaches compound 5.61 (claimed compound) as having excellent TNF-α inhibitory activity IC50 values ranged from about 0.02 nM to about 2 µM. (Paragraphs [1265]-[1267].) Moreover, Man et al. teaches many types of cancers are associated with new blood vessel formation, a process known as angiogenesis and the mechanism involved in said process are the secretion by the tumor cells of cytokines that include TNF-α, see para [0005]. Man et al. teaches multiple myeloma as one of the examples of cancers. (Paragraph [0004].) Man et al. also teaches specific second actives that can treat multiple myeloma includes dexamethasone. Therefore, one would reasonably expect the combination of compound 5.61 and dexamethasone to be effective for treating multiple myeloma with success based on the teaching of Man et al. Furthermore, Theo teaches using TNF-α inhibition as a basis for comparison, lenalidomide and CC-4047 are 2000 and 20 000 times more potent than thalidomide respectively. TNF-α inhibition is one of many mechanisms of action in thalidomide and the IMiD’s (immunomodulatory) efficacy in multiple myeloma. (Page E15; left column & second paragraph.) Therefore, a person of ordinary skill in the art would have reasonably expected the selection of compound 5.61 as exhibiting excellent TNFα inhibitory activity to successfully treat multiple myeloma. 
Applicant provided that with the response filed on May 11, 2021 two scientific publications-Amatangelo (Exhibit A) and Lonial (Exhibit B) to demonstrate synergistic anti-tumor and immunostimulatory activity against multiple myeloma of the claimed combination. Amatangelo reports that the claimed compound (iberdomide, also known as CC-220) has synergistic anti-tumor and immunostimulatory activity against multiple myeloma in combination with both bortezomib (a proteasome inhibitor) and dexamethasone. Lonial reports the preliminary results of an ongoing clinical trial of iberdomide in combination with dexamethasone in patients with relapsed/refractory multiple myeloma. In response, the Examiner does not dispute that Exhibit B to Lonial shows a combination of Iberdomide (claimed compound) in the amount of 0.3-1.2 mg and dexamethasone 40 mg or 20 mg in patient with aged over 75 years exhibit antitumor activity against patients with relapsed/refractory multiple myeloma. However, the Examiner contends that the asserted unexpected synergy is not commensurate in scope with the claim. Specifically, claim 64 broadly recites myeloma. The claim also broadly recites any therapeutically effective amount of iberdomide and a broad genus of a protease inhibitor. Moreover, the asserted unexpected results do not compare the claimed compound and dexamethasone individually with the combination of the claimed compound and dexamethasone as required by the MPEP 716.02 (a). MPEP 716.02(a) states “A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of non-obviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)” In the present case, the results in Exhibits A and B do not indicate a greater than additive effect from the combination of iberdomide and dexamethasone. Furthermore, Amatangelo discloses in MM cell lines iberdomide treatment in combination with bortezomib produced synergistic antiproliferative activity and deeper induction of apoptosis than combinations of other clinically approved cereblon-biding compounds with bortezomib across multiple cell lines. However, Amatangelo does not show synergistic effect in vitro is translated to human therapy as the patient claimed is interpreted to be a human patient. Mak et al., Am J Transl Res. 2014; 6(2): 114–118 cited solely to rebut Applicant’s argument teaches due to practical and ethical concerns associated with human experimentation, animal models have been essential in cancer research. However, the average rate of successful translation from animal models to clinical cancer trials is less than 8%. Animal models are limited in their ability to mimic the extremely complex process of human carcinogenesis, physiology and progression. Therefore, the safety and efficacy identified in animal studies of Amatangelo would not be expected to be translated to human trials, see Abstract. Even if the claimed compound in combination with dexamethasone are expected to result in synergistic anti-tumor effect, the asserted unexpected results would be expected by the teachings of Man et al. Man et al. specifically teaches combining the 4'-arylmethoxy isoindoline compound with other pharmaceutically acceptable active compound (“second active agentS”) may work synergistically in the treatment of particular type diseases or disorders. (Paragraph [0155].) Therefore, one would reasonably be expected combining 4'-arylmethoxy isoindoline compounds in this case compound 5.61 with dexamethasone to give a synergistically antitumor effect against patient with multiple myeloma or refractory multiple myeloma. 
Applicant submits herewith Bjorklund et al., "Iberdomide (CC-220) is a potent cereblon E3 ligase modulator with antitumor and immunostimulatory activities in lenalidomide- and pomalidomide-resistant multiple myeloma cells with dysregulated CRBN", Leukemia 2020, 34:1197-1201 (including Supplemental Methods and Figures), as Exhibit C. In response, the Examiner acknowledges Exhibit C. However, Exhibit C discloses a combination of iberdomide (0.001-1µM), and bortezomib (0.0625-1 nM) and a combination of pomalidomide (0.001-10 µM) and bortezomib (0.0625-1 nM) provide synergistic antitumor effect in relapsed/refractory multiple myeloma cells. The results in Exhibit C are not commensurate in scope with the claim because 0.001-1µM and 0.0625-1 nM are not in the claim. Relapsed/refractory multiple myeloma is not in the claim as well. Even if the claimed compound in combination with dexamethasone are expected to result in synergistic anti-tumor effect in light of Exhibit C, the asserted unexpected results would be expected by the teachings of Man et al. Man et al. specifically teaches combining the 4'-arylmethoxy isoindoline compound with other pharmaceutically acceptable active compound (“second active agentS”) may work synergistically in the treatment of particular type diseases or disorders. (Paragraph [0155].) Therefore, one would reasonably be expected combining 4'-arylmethoxy isoindoline compounds in this case compound 5.61 with dexamethasone to give a synergistically antitumor effect against patient with multiple myeloma or refractory multiple myeloma. 
Applicant argues that the Examiner also alleges that Amatangelo does not show synergistic effect in vitro is translated to human therapy as the patient claimed is interpreted to be a human patient. Office Action, page 11. The Examiner cites Mak et al., Am. J. Transi. Res. 2014, 6(2):114-118 ("Mak") to show that, due to practical and ethical concerns associated with human experimentation, animal models have been essential in cancer research, but the average rate of successful translation from animal models to clinical cancer trials is less than 8%. Id. At the same time, the Examiner alleges that one would have expected combining the claimed compound with dexamethasone would synergistically treat multiple myeloma because paragraph [0155] of Man teaches that "[c]ertain combinations may work synergistically in the treatment of particular types diseases or disorders". Office Action, page 12. Applicant respectfully disagrees and submits that the Examiner is taking an inappropriate double standard toward Man and evidences submitted by Applicant. In response, Applicant’s argument is not persuasive, Contrary to Applicant’s assertion that Examiner is taking an inappropriate double standard toward Man by alleging that one would have expected combining the claimed compound with dexamethasone would synergistically treat multiple myeloma because paragraph [0155] of Man teaches that "[c]ertain combinations may work synergistically in the treatment of particular types diseases or disorders." Man et al., taken as a whole, enable the skilled artisan to make and use the claimed invention. Exhibit B, taken as whole, also enable the skilled artisan to use the claimed invention. Amatangelo and Exhibit C discuss in vitro assay, which will not be expected to translated in vivo. Therefore, that Examiner does not take an inappropriate double standard toward Man by alleging that one would have expected combining the claimed compound with dexamethasone would synergistically treat multiple myeloma.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 64, 66-69, and 84-89 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-77 of US Patent 9,221,788 in view of Man et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the US patent claims are species of the instant claimed compound. 
the US patent claims do not recite administering the compounds for treating cancer including multiple myeloma. In addition, the US patent claims do not recite the limitation of the instant dependent claims. 
 However, Man et al. clearly teaches the utility (treatment of multiple myeloma) by administering compound 5.61 which is the same as the compound of the US patent except the compound of the US patent is the crystal form. Moreover, the teaching of Man et al. covers the instant dependent claim. See the 103 rejections above.  
Therefore, it would be obvious to apply the crystal form of the compound 5.61 of Man et al. at the dose and dose schedule claimed for treating myeloma. The motivation to do so is taught by Man et al. See above 103 rejection for the teaching of Man et al. 

Claims 64, 66-69, and 84-89 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of US Patent 9,857,359 B2 in view of Man et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the US patent claims are species of the instant claimed compound. 
The claims of the U.S. patent and those of the instant application contain overlapping obvious subject matter. The U.S. patent claims recite a method of assessing the efficacy of a compound in treating a disease or disorder, comprising: (a) administering a compound to a subject having the disease or disorder; (b) obtaining a first sample from the subject; (c) determining the level of a IKZF3 in the first sample; and (d) comparing the level of the IKZF3 from step (c) to the level of the same protein obtained from a reference sample, wherein a change in the level as compared to the reference is indicative of the efficacy of the compound in treating the disease or disorder, see claim 6. In addition, the copending claim 11 recites the disease or disorder is multiple myeloma, and the copending claim 15 recites the compound is thalidomide, lenalidomide, pomalidomide, 3-(5-amino-2-methyl-4-oxo-411-quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindolin-2-yl)piperidine-2,6-dione, a stereoisomer thereof, or a pharmaceutically acceptable salt. 3-(4-((4-(morpholinomethyl) benzyl) oxy)-1-oxoisoindolin-2-yl) piperidine-2, 6-dione is the same compound as the instant claimed compound except the instant claimed compound is the S-isomer and the compound taught by the U.S. patent claims is the racemic mixture. 
Moreover, the U.S patent claims do not teach the doses and the dose schedule recited in the instant dependent claims. However, the doses and dose schedules overlap with the dose and dose schedule of man et al. Therefore, a person of ordinary skill in the art looking to treat multiple myeloma would substitute the compound taught by the U.S patent claims with the S-isomer taught by Man et al. using the overlapping dose and dose schedule of Man et al. to successfully treat multiple myeloma. One would have a reasonable expectation of success to use the S-isomer taught by Man et al. instead of the mixture because Man et al. provides the motivation to do so. 

Claims 64, 66-69, and 84-89 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of US Patent 9,309,219 in view of Man et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the US patent claims are species of the instant claimed compound. 
the US patent claims do not recite a method for inhibiting TNF-.alpha. secretion in a patient suffering from cancer, which comprises administering to the patient a TNF-alpha secretion inhibitory effective amount of a compound of formula (I), see claim 1, wherein the cancer of the blood or bone marrow is multiple myeloma, smoldering myeloma or indolent myeloma, see claim 14. Moreover, the US patent claims teach 

    PNG
    media_image4.png
    151
    318
    media_image4.png
    Greyscale
as one of the compounds that fall within the scope of the formula (I). However, said compound appears to exist as a racemic mixture which include the claimed compound. 
Moreover, the us Patent claims do not teach the doses and the dose schedule recited in the instant dependent claims. 
However, said doses and dose schedules overlap with the dose and dose schedule of man et al. along with the S-enantiomer of the compound of the US patent claims (see the teaching of Man et al. in the above 103 sections).
 Therefore, a person of ordinary skill in the art looking to treat multiple myeloma would substitute the compound taught by the US claims with the S-isomer taught by Man et al. and using the overlapping dose and dose schedule of Man et al. to successfully treat multiple myeloma. One would have a reasonable expectation of success to use the S-isomer taught by Man et al. instead of the mixture because Man et al. provides the motivation to do so. 
Applicant argues that the double patenting rejections are not obvious over Man for the same reason discussed in the 103 rejections above. In response, the Examiner contends the double patenting rejection are obvious for the same reasons disused in the Applicant’s argument and Response to Applicant’s argument section above. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628